DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 01/04/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 11, 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2013/0144476 A1) in view of Lukic et al. (US 7,859,202 B2).
Regarding claim 1, Pinto discloses an electric supply system for a vehicle (Fig. 1), comprising: 
two or more energy storage devices (Fig. 1: 9b, 9c) configured to store electric energy; 
two or more buses (Fig. 1: each battery 9b, 9c has its own inverter; thus, inherently discloses separate DC buses), each of the two or more buses conductively coupling an energy storage device of the two or more energy storage devices with a corresponding motor of a plurality of motors of the vehicle (Fig. 1: 14, 15); and 

the controller configured to direct each of the energy storage devices to concurrently vary an input to the corresponding motor of the vehicle (e.g. Fig. 10: F10 & [0035-0036, 0039, 0125, 0126]: different torque commands are generated for the motors 14 & 15; thus, implies different input power are provided to the motors).
Pinto fails to disclose, but Lukic teaches the controller configured to direct each of the energy storage devices to concurrently vary an input to the corresponding motor of the vehicle in response to a change in an operating condition of another energy storage device of the two or more energy storage devices (Figs. 3-4 & col 5 line 65 to col 8 line 36: supply power to motor based on power demand and state of charge of each of the battery 302 and the ultracapacitor 304.  For example, if SOC of battery 302 is less than a threshold, UC 304 will supply the maximum charge that it can based on the power demand; and if SOC of battery 302 is greater than the threshold, it supplies the a power value stored in controller and UC 304 supply the difference between the power value and the power demand).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Lukic so as to optimize performance of the system by increasing life and reducing size of the batteries.


Pinto fails to disclose, but Lukic teaches the energy storage devices are battery assemblies (e.g. Fig. 3: 302, 304) configured to be onboard the vehicle (Abstract) and the operating condition is a first operating condition associated with a first group of one or more of the battery assemblies (e.g. 304), and wherein the controller is configured to vary the input between the one or more of the battery assemblies and one or more corresponding motors of the plurality of motors in response to a change in a second operating condition of a second group of one or more of the battery assemblies other the first group of one or more battery assemblies (Figs. 3-4 & col 5 line 65 to col 8 line 36: supply power to motor based on power demand and state of charge of each of the battery 302 and the ultracapacitor 304.  For example, if SOC of battery 302 is less than a threshold, UC 304 will supply the maximum charge that it can based on the power demand; and if SOC of battery 302 is greater than the threshold, it supplies the a power value stored in controller and UC 304 supply the difference between the power value and the power demand).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Lukic so as to optimize performance of the system by increasing life and reducing size of the batteries.
Regarding claim 4, Pinto and Lukic in combination discloses the operating condition of the one or more of the battery assemblies other than the first group of the one or more battery assemblies, one or more other buses, or one or more other motors is one of over-heating of a motor, change in torque of a motor as a result of slipping of a wheel set, change in an output of a motor as a result of shorting of an inverter coupled to the motor, efficiency of a first battery assembly compared to a second battery 
Regarding claim 5, Pinto discloses the vehicle is one of a locomotive, a rail vehicle, a marine vehicle, a mining vehicle, an automotive passenger vehicle, an on-road trucking vehicle, a marine vessel, or an aircraft (Fig. 1).  
Regarding claim 7, Pinto discloses the plurality of motors include a first traction motor coupled to a first wheel of the vehicle (Fig. 2: 14, 10), and a second traction motor coupled to a second wheel of the vehicle (Fig. 2: 15, 11).  
Regarding claim 11, Pinto discloses a vehicle electric supply system (Fig. 1) comprising: a plurality of power supply assemblies (Fig. 1: 9b, 9c), each of the power supply assemblies including: a battery assembly including rechargeable energy storage devices (e.g. Fig. 1: 9b, 9c); an inverter coupled to the battery assembly (Fig. 1: each battery 9b, 9c has its own inverter); a bus conductively coupled with the battery assembly and inverter, the battery assembly of each of the power supply assemblies is configured to power a corresponding motor of each of the power supply assemblies with electric current supplied by the battery assembly via a corresponding bus of each of the power supply assemblies (Fig. 2: separate buses are inherently disclosed since separate batteries are connected to respective inverters and motors); and 
a controller (Fig. 2: 25) coupled to each of the plurality of power supply assemblies and configured to direct each of the power supply assemblies to 
Pinto fails to disclose, but Lukic teaches the battery assembly of each of the power supply assemblies (Fig. 3: 302, 304) is configured to power a corresponding motor of each of the power supply assemblies with electric current supplied by the battery assembly via a corresponding bus of each of the power supply assemblies in response to an operating condition of one or more other battery assembly (Figs. 3-4 & col 5 line 65 to col 8 line 36: supply power to motor based on power demand and state of charge of each of the battery 302 and the ultracapacitor 304.  For example, if SOC of battery 302 is less than a threshold, UC 304 will supply the maximum charge that it can based on the power demand; and if SOC of battery 302 is greater than the threshold, it supplies the a power value stored in controller and UC 304 supply the difference between the power value and the power demand).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Lukic so as to optimize performance of the system by increasing life and reducing size of the batteries.
Regarding claim 13, Pinto discloses a first power supply assembly of the power supply assemblies includes a first motor (Fig. 1: 14), a second power supply assembly includes a second motor (Fig. 1: 15) and the controller is configured to direct the first power supply assembly to provide a first input to the first motor, and to direct the second power supply assembly to provide 36552-466US 1 a second input to the second motor, wherein the first 
Regarding claim 17, Pinto discloses the buses of the power supply assemblies are direct current buses (Fig. 1: batteries 9b, 9c inherently discloses DC buses).  
Regarding claim 18, Pinto discloses a method for powering a vehicle (Fig. 1), the method comprising: 
directing two or more battery assemblies (Fig. 1: 9b, 9c) to supply electric current to two or more buses (Figs. 1-2: buses are inherently disclosed since separate batteries with respective inverters provide powers to different motors, and it is inherent that battery output current to provide power) coupled to two or more power supply assemblies (Fig. 1: 14-15), wherein each of the battery assemblies supplies electric current to a corresponding power supply assembly (Fig. 1: batteries 9b-9c and inverters 14-15 are separately connected, respectively), and each bus of the two or more buses is coupled to a corresponding power supply assembly (Figs. 1-2: buses are inherently disclosed since separate batteries with respective inverters provide powers to different motors, and it is inherent that battery output current to provide power); 
conducting the electric current from the two ore more battery assemblies via the two or more buses to two or more traction motors of plural traction motors (Figs. 1-2: buses are inherently disclosed since separate batteries with respective inverters provide powers to different motors); 
Varying conduction of the electric current from the two or more battery assemblies to the two or more traction motors to provide a first input from a first battery assembly of the two or more battery assemblies to a first traction motor and a second 
rotating wheel sets of the vehicle using the traction motors that receive the electric current from the corresponding battery assembly via the corresponding bus (inherently disclosed: wheels are rotated by motors when motors receive power from batteries).
Pinto fails to disclose, but Lukic teaches varying conduction of the electric current  in response to a change in an operating condition of the first battery assembly (Figs. 3-4 & col 5 line 65 to col 8 line 36: supply power to motor based on power demand and state of charge of each of the battery 302 and the ultracapacitor 304.  For example, if SOC of battery 302 is less than a threshold, UC 304 will supply the maximum charge that it can based on the power demand; and if SOC of battery 302 is greater than the threshold, it supplies the a power value stored in controller and UC 304 supply the difference between the power value and the power demand).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of .

Claims 3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2013/0144476 A1) in view of Lukic et al. (US 7,859,202 B2) as applied to claims 2 and 7 above, and further in view of Donnelly et al. (US 2006/0076171 A1).
Regarding claim 3, Pinto discloses the controller is configured to output power from battery assemblies to corresponding motors according to torque commands (Fig. 2 & [0035, 0125, 0126]), but it fails to disclose vary the input between the one or more battery assemblies and the one or more corresponding motors by varying at least one of current, pulse width, frequency, cycle rate, or voltage of the input.  
Donnelly teaches it is well-known in the art to vary the input between the one or more battery assemblies and the one or more corresponding motors by varying at least one of current, pulse width, frequency, cycle rate, or voltage of the input (e.g. Fig .17 & [0111]: control input between battery and motor by duty cycle).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Pinto with the teachings of Donnelly to vary input to a motor by duty cycle so as to supply targeted power to the motor as desired.
Regarding claim 8, Pinto discloses the controller is configured to vary conduction of electric current from a first energy storage device of the two or more energy storage devices (battery inherently disclose output power in the form of current) to provide a first input from the first traction motor to the first wheel, and concurrently vary conduction of electric current from a second energy storage device of the two or more energy storage 
In addition, Donnelly teaches it is well-known to control input to motor (e.g. current) based on duty cycle.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Pinto with the teachings of Donnelly to vary input to a motor by duty cycle so as to supply targeted power to the motor as desired.
Regarding claim 9, Pinto discloses a first wheel set coupled to the first traction motor that includes the first wheel (Fig. 2: 14, 10); and a second wheel set coupled to the second traction motor that includes the second wheel (Fig. 2: 15, 11).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2013/0144476 A1) in view of Lukic et al. (US 7,859,202 B2) as applied to claim 1 above, and further in view of Tripathi et al. (US 2016/0114692 A1). 
Regarding claim 6, Pinto fails to disclose, but Tripathi teaches a connection device (e.g. Figs. 3 & 5: 324) configured to couple an energy storage device of the two or more energy storage devices (e.g. Fig. 3: 312, 314, 316, 318) with a power supply source offboard the vehicle (e.g. Fig. 3: 304 & [0116-0118]); and a switch (e.g. Fig. 5: 322) coupled with at least one of the two or more buses and the connection device, the switch configured to change states between an onboard state that conductively couples 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Tripathi, since it is known in the art as taught by Tripathi to use a connection switch to effectively charge and discharge batteries during motoring mode and/or charging mode.
Claims 10, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2013/0144476 A1) in view of Lukic et al. (US 7,859,202 B2) as applied claims 1, 13 and 18 above, and further in view of Tyler et al. (US 2008/0277175 A1).
Regarding claim 10, Pinto fails to disclose, but Tyler teaches the two or more buses (Figs. 1-2: first bus: inverter 1 and motor 1; second bus: inverter 2 and motor 2) include an auxiliary bus (Fig. 1: auxiliary 232), the two or more buses being configured to conduct at least some of the electric current supplied by the two or more energy storage devices through the auxiliary bus for powering one or more auxiliary loads of the vehicle (Fig. 1: 260).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Pinto with 
Regarding claim 14, Tyler teaches the second power supply assembly includes a third motor, and the controller is configured to direct the second power supply assembly to provide a third input to the third motor (Fig .1: 260).  
Regarding claim 16, Tyler teaches the bus of each of the power supply assemblies also is conductively coupled with an auxiliary bus of the vehicle, the buses of the power supply assemblies configured to conduct at least some of the electric current supplied by the battery assemblies to the auxiliary bus for powering one or more auxiliary loads of the vehicle (Fig. 1: 260).  
Regarding claim 19, Pinto discloses controlling conduction of the electric current from the first battery and the second battery via the corresponding bus (Fig. 2 & [0035, 0125, 0126]: batteries output power to motors based on torque commands, and it is inherent that battery provides power in the form of current).
Pinto fails to disclose, but Tyler teaches each battery assembly includes a first string of battery cells and a second string of battery cells ([0019]: plurality of battery packs).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2013/0144476 A1) in view of Lukic et al. (US 7,859,202 B2) as applied to claim 11 above, and further in view of Yang et al. (US 2016/0082858 A1).
Regarding claim 15, Pinto fails to disclose, but Yang teaches buses of the power supply assemblies are connected in parallel to each other (e.g. Fig. 5: Dc bus 141, 142, 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Yang to effectively protect different buses by connecting them in parallel (e.g. Yang: [0005]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2013/0144476 A1) in view of Lukic et al. (US 7,859,202 B2) as applied to claim 18 above, and further in view of Barbee et al. (US 2010/0275810 A1).
Regarding claim 20, Pinto fails to disclose, but Barbee teaches coupling at least one of the buses to a power supply source for receiving, by a battery assembly, other electric current from the power supply source located onboard the vehicle; and continuing to conduct the electric current from the first battery assembly to the first traction motor while the first battery assembly receives the other electric current from the power supply source (e.g. [0031, 0050]: equalize batteries, and since the equalization is a continuous process, it is ongoing while motor is running; thus, battery receive current and supply current at the same time).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Barbee to receive electric current from other power supply source onboard the vehicle so as to equalize charges within batteries in order to keep them in good working conditions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846